Citation Nr: 0217760	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  96-51 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a 
psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to 
December 1958.  Previous powers of attorney have been 
revoked by the veteran and she is representing herself in 
this appeal.  

The issue of entitlement to service connection for a 
psychiatric disorder was initially before the Board of 
Veterans' Appeals (the Board) in March 1985 when it was 
remanded for additional action.  In May 1986 the Board 
denied the appeal on the merits.  In June 1989 the Board 
denied reopening the claim and affirmed that a psychiatric 
disorder was not incurred in service.  This action to not 
reopen the claim was confirmed by the Board in a decision 
of June 1992 which was affirmed on appeal to the United 
States Court of Veterans Appeals (now the Court of Appeals 
for Veterans Claims) in April 1994.  

The matter was most recently before the Board in December 
1997 on appeal from a December 1995 letter of denial 
issued by a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found the veteran had 
submitted no new and material evidence with which to 
reopen her claim of service connection for a psychiatric 
disorder.  

The veteran's claim was certified for appeal at the Board 
in November 1997.  The veteran submitted, as part of her 
substantive appeal, a letter from her sister concerning 
the veteran's mental disposition before and after service.  
The RO received this additional evidence in December 1996, 
prior to the certification of her appeal at the Board.  
Because this evidence was pertinent to the veteran's 
claim, and it was apparently received prior to transfer of 
her claim from the RO to the Board, the Board remanded the 
claim to the RO.  

Construing the provisions of 38 C.F.R. § 19.37, the Board 
found that the appellant's new evidence must be reviewed 
by the RO and a supplemental statement of the case issued 
unless this evidence is a duplicate of evidence already 
submitted and considered by the RO, or it is not relevant 
to the issue(s) on appeal.  Because this evidence was not 
previously of record and concerned the service connection 
issue certified for appeal, it was considered new and 
relevant.  Therefore, the Board deferred any further 
appellate consideration of the claim until initial review 
of all the relevant evidence could be accomplished by the 
RO.  

The Board also noted that when the veteran was given a VA 
psychiatric examination in October 1995, she indicated 
that she was in receipt of Social Security Administration 
(SSA) payments.  The records regarding her eligibility 
determination were not on file and the Board included this 
matter in the Remand to the RO for action.  

The significant delay prior to review of the claim by the 
Board is the result of the initial unavaialability of the 
SSA records.  The SSA reported various reasons why the 
records could not be obtained and at one point suggested 
they were unavailable.  Therefore, the RO went to great 
lengths to obtain the records including dispatching a 
field examiner to the local SSA office in an attempt to 
obtain the records.  The SSA records were finally 
associated with the claims folder in May 2002.  Thereafter 
the RO engaged in additional development action pursuant 
to the enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
discussed at length below.  


FINDINGS OF FACT

1.  In June 1992, the Board denied service connection for 
a psychiatric disorder.  

2.  The evidence associated with the claims file 
subsequent to the Board's June 1992 decision is not new 
and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  


CONCLUSION OF LAW

The Board's June 1992 decision is final.  New and material 
evidence has not been received, and therefore the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is not reopened.  38 U.S.C.A. § 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1100 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In her substantive appeal of December 1996 and numerous 
other statements the veteran has expressed her observation 
that there is more than enough evidence in her military 
and VA records to clearly establish entitlement to the 
benefit sought, especially if the doctrine of reasonable 
doubt is appropriately applied.  

As discussed in the Introduction, the veteran's claim of 
entitlement to service connection for these disorders was 
denied in a June 1992 decision by the Board.  The Board 
must first examine whether the evidence warrants reopening 
the claim.  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board will initially discuss certain preliminary 
matters.  The Board will then address the pertinent law 
and regulations and their application to the evidence.  


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development 
of their claims.  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although preceding the enactment of the VCAA, the Remand 
by the Board in December 1997 contained detailed 
information regarding the available evidence, what 
evidence was necessary to support the claim, what VA was 
going to do to assist in the development of the claim, and 
what was expected on the veteran's part with regard to 
this development.  

In response to the Board's Remand, in February 1998 the RO 
wrote to the veteran requesting treatment information.  
Also, that month the RO sent the first of many letters to 
the SSA requesting records utilized in any award of 
benefits by them to the veteran.  

Later in February 1998, the veteran responded that she 
believed that VA had all the necessary information needed 
to process her case.  She requested an examination.  

In August 1999, the veteran visited the RO inquiring about 
the status of her appeal.  She was advised of the problems 
related to obtaining the records from SSA.  The veteran 
indicated that she would assist by contacting the SSA 
directly.  

After attempts to obtain SSA continued to be fruitless, in 
March 2001 a VA field examiner visited the local SSA 
office obtaining their pledge to expedite the matter.  

In an undated letter received by the RO in April 2001 the 
SSA reported that the veteran's folder could not be 
located.  

In March 2002, the veteran informed the RO of the possible 
location of the SSA records based on a hearing she had had 
there the previous year.  That month, the RO again 
contacted the SSA at that location requesting that the 
search for the veteran's records be expedited.  In 
response the veteran's SSA records were finally received 
in May 2002.  

In a supplemental statement of the case (SSOC) in July 
2002, the RO again notified the veteran of the relevant 
law and regulations and of the types of evidence that 
could be submitted by her in support of her claim.  The 
SSOC included adjudication of the claim under the VCAA, 
the evidence considered, the decision and the reason for 
the decision.  She was informed what assistance was 
available.  She was informed what VA's role was in 
obtaining additional evidence and what the veteran could 
do to assist in completing the record. 

In September 2002, the RO informed the veteran that her 
case was being prepared for certification to the Board and 
she was advised that she could make any additional comment 
prior to this action.  

The Board has carefully considered the currently 
applicable provisions of the VCAA in light of the record 
on appeal, and for the reasons expressed herein finds that 
the development of the claim has been consistent with 
those provisions of the new law, specifically with 
reference to notice.  As a result of the information in 
the Board's remand and the RO's letters, the veteran has 
been notified of the information and evidence necessary to 
substantiate his claims.  In the supplemental statement of 
the case of July 2002, the RO notified the veteran of the 
provisions of VCAA and explained to her what evidence and 
information would be obtained by VA and what information 
and evidence she need to provide in support of her claim.  
Therefore, further development is not required under the 
provisions of VCAA.  Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  Accordingly, the Board will proceed to an 
evaluation of the issue of whether new and material 
evidence has been submitted.  


Pertinent law and regulations 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2002).  

For certain chronic disorders, such as a psychosis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a 
service-connected disability; and (3) medical evidence of 
a nexus between the service or a service-connected 
disability and the current disability.  Cf. Hickson v. 
West, 12 Vet. App. 247, 253 (1999). The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1, 8 (1999).  

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented), will be evaluated in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  There must be new 
and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence 
to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board observes in passing that there has been a 
regulatory change with respect to new and material 
evidence, which applies prospectively to all claims made 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  As 
the veteran filed his claim prior to this date, the 
earlier version of the law remains applicable in this 
case.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
[when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so].  

Factual Background

The "old" evidence

The veteran has been provided copies of all prior Board 
decisions and rating actions regarding her claim and she 
is hereby referred to them.  The objective evidence on 
which they are based consists primarily of the service 
medical records and treatment records subsequent to the 
veteran's service discharge which are summarized herein.  

The service medical records reflect that the veteran had 
numerous complaints during service without any organic 
cause being found.  On the basis that anxiety neurosis or 
another neuropsychiatric cause might be responsible for 
the multiple symptoms, the veteran was referred for a 
psychiatric examination in May 1958.  That examiner 
concluded that there was no indication of a psychotic or 
psychoneurotic problem.  It was opined that the veteran 
was a poorly motivated, passive-dependent person who was 
reacting to dissatisfaction in her life situation with 
somatic complaints.  An administrative discharge was 
recommended.  The veteran received an administrative 
discharge for unsuitability for continued service which 
terminated her service in December 1958.  

The report of the discharge medical examination reflects a 
normal psychiatric evaluation.  

The evidence further reflects treatment by a private 
physician with Phenobarbital for vague complaints of 
nervousness and tenseness from 1960 to 1961.  Another 
private physician who reported seeing the veteran in the 
mid-1960's noted a March 1964 visit for nerves.  No 
treatment or prescription is reflected in the records from 
these individuals.  

Between 1970 and 1976 the veteran pursued various 
educational opportunities through VA programs.  She 
periodically reported various reasons for discontinuing 
studies or changing schools, but at no time did she 
indicate that she was sick or that any illness was 
responsible for any change she made.  

The veteran's initial claim for compensation benefits for 
psychiatric disability was filed in February 1982.  It was 
in 1982 that variously diagnosed neuropsychiatric 
disability was initially reported by treating clinicians.  
The veteran testified during a hearing in June 1984 that 
her condition had improved in 1969 and that she had not 
required further treatment until approximately 2 1/2 years 
prior to the hearing which is consistent with the 
objective evidence.  On examination in May 1985 the 
veteran reported no treatment between 1969 and 1982.  The 
diagnosis on VA examination in May 1985 was major 
affective disorder.  

In her claim for benefits and in numerous supporting 
statements the veteran has contended that Vitamin B-12 
treatments in the early 1960's were supportive of the 
existence of psychiatric disability then warranting 
compensation benefits.  


The Board's June 1992 decision

In the decision of June 1992 the Board noted that a 
personality disorder is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection.  The 
Board further found that an acquired psychiatric 
disability was not shown during service and that there was 
then no current psychiatric disability which was shown 
related to service or which could be presumed to have been 
incurred in service.  


The additional evidence

The evidence added to the file after June 1992 includes 
voluminous medical records which were utilized by the SSA 
in consideration of the veteran's claim for benefits from 
that agency.  These records both VA and private reflect 
treatment for various psychiatric diagnoses, primarily 
anxiety, and treatment with Xanax and Valium among other 
psychotropic medications.  In conjunction these records 
reflect that the veteran was treated for acquired 
psychiatric disability in this time frame.  The outpatient 
visits reflect multiple complaints for symptoms including 
a racing heart consistent with the veteran's various 
complaints through the years.  The record reflects that 
the veteran was hospitalized for palpitations and 
outpatient records reflect that she complained of having 
multiple "heart attacks".  The records also reflect that 
the veteran was receiving Vitamin B-12 shots during this 
period.  

The report of a VA special psychiatric examination in 
October 1995 reflects that the veteran reported developing 
headaches, insomnia, racing heart, and anxiety during 
active military service.  Reportedly, she saw a military 
psychiatrist who said there was nothing he could do for 
her.  Following her discharge she could not work and lived 
with a series of relatives while experiencing symptoms 
similar to those she had in the military.  She reported 
receiving Vitamin B-12 injections which were not helpful.  
It was noted that more recently she had not been working 
since 1988 when she had a stroke.  She was receiving 
Social Security benefits.  On mental status examination 
she reported often feeling tired and irritable.  Her sleep 
was described as erratic and she reported recurrent panic 
attacks without any precipitating factor.  The diagnoses 
were panic disorder without agoraphobia and dysthymia.  

In December 1996, the veteran's sister reported that the 
veteran was totally healthy in every way when she entered 
service; that after discharge she did not return home 
initially being embarrassed by her condition; that after 
returning home she was withdrawn with multiple complaints 
including a racing heart beat and chest pain; and that her 
condition required frequent visits to the doctor seeking 
help.  Upon her return home the veteran was described as 
sitting around home displaying a sad countenance and 
requiring medical and financial assistance to survive.  
The veteran's sister opined that the veteran developed a 
nervous disorder during military duty warranting benefits 
to which VA had deprived her.  

The report of a September 1987 psychiatric disability 
examination regarding the veteran's entitlement to 
benefits from the SSA is included in the records received 
from the SSA in May 2002.  This report reflects that the 
veteran attributed the onset of her problems to 1957.  She 
reported having headaches, inability to sleep, and heart 
racing at that time.  The subsequent history of treatment 
with Phenobarbital and Vitamin B-12 shots was recounted.  
Treatment in 1961 by two physicians was also noted.  
Thereafter, the veteran reported throwing away the 
medications and taking health food store preparations.  
She reported doing well on this until 1981 when she was 
divorced.  Reportedly, her symptoms returned and she 
required treatment.  The diagnoses on examination in 1987 
were conversion disorder and histrionic personality.  

Although there are now numerous medical records now on 
file, including copies of records previously on file, it 
remains that no clinician has attributed any current 
psychiatric disability to the veteran's active service.  

Analysis

As discussed in detail above, before the Board can 
evaluate the merits of a previously denied claim, it must 
first determine whether a claimant has submitted new and 
material evidence with respect to that claim. In this 
case, the veteran has not submitted new and material 
evidence sufficient to reopen her claim of entitlement to 
service connection for a psychiatric disorder.  

As an initial matter, it is noted that the Board's June 
1992 decision denied the veteran's claim on the merits.  
The Board agreed with the veteran then that she had an 
acquired psychiatric disability, but it was the Board's 
decision that this was initially shown many years after 
service and was not related thereto.  Nothing has been 
presented in the additional evidence obtained since 1992 
to change this decision.  

Here, there must be new and material evidence as to each 
and every aspect of the claim which was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board's June 1992 decision denied the veteran's claim 
because there was no evidence of a chronic psychiatric 
disability in service, and no evidence of a then current 
psychiatric disability related to service, thus there was 
no evidence of a medical nexus.  Specifically, there was 
no evidence showing the existence of an acquired 
psychiatric disability during service.  In fact, because 
of multiple symptoms reported without a detectable organic 
basis during service, the veteran was referred for a 
special psychiatric disorder which was negative for any 
acquired psychiatric disorder.  Since the June 1992 
decision, the evidence received includes numerous medical 
reports, starting in 1995, which indicate that a 
psychiatric disability now exists.  Such evidence tends to 
establish the first Hickson element, a current psychiatric 
disability.  

With respect to the second Hickson element, however, no 
additional evidence has been added to the record.  As 
noted by the Board in June 1992, there was evidence of 
various complaints in service, although no chronic 
acquired psychiatric disability was identified, including 
on special psychiatric examination.  

Most significantly, there remains no competent medical 
evidence which serves to link any current psychiatric 
disability to the veteran's military service or any 
incident thereof.  Crucially, none of the evidence 
submitted after the June 1992 decision fills this void.  
There remains no medical evidence which attributes any 
current psychiatric disorder to the veteran's service.  

In short, the record in June 1992 did not include medical 
nexus evidence which related an identified, then current, 
psychiatric disability to the veteran's active military 
service.  The Court has held that medical evidence which 
does not address the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993).  

The veteran's statements in support of the claim submitted 
since June 1992 are repetitious of statements made by the 
veteran and which were of record in June 1992.  The 
statements thus cannot be considered to be new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, it 
is well-established that laypersons without medical 
training, such as the veteran and her sister, are not 
qualified to render medical opinions regarding the 
diagnosis of or etiology of disorders and disabilities, 
and their opinions are entitled to no weight.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Also, although it is clear that the veteran is convinced 
that she has a service-connected psychiatric disability, 
she was free to submit medical nexus opinions from other 
physicians to support her conclusion.  She was provided 
adequate notice of the type of evidence needed to reopen 
her claim as set forth in the section above detailing 
activity related to the VCAA and yet none has been 
submitted.  

Because the evidence submitted since the June 1992 
decision by the Board does not address the elements of the 
claim found lacking by that decision, the additional 
evidence is not new and material, and is not so 
significant that it must be considered in order to fairly 
decide the matter.  See Hodge, supra.  Accordingly, the 
Board finds that the veteran's claim of entitlement to 
service connection for a psychiatric disorder may not be 
reopened.  Thus, the benefit sought on appeal remains 
denied.  






ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is not reopened and the appeal is 
denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

